Case 0:19-cv-60341-MGC Document 233 Entered on FLSD Docket 08/24/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 19-CV-60341-CIV-COOKE/SNOW

   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,

                         Plaintiffs,
   v.

   KIDKRAFT, INC.; and
   MIDOCEAN PARTNERS IV, L.P.,

                     Defendants.
   _____________________________/


                             JOINT MOTION FOR EXTENSION OF
                               CERTAIN PRETRIAL DEADLINES

            In light of this Court’s Administrative Order 2020-53, entered by Chief Judge K.
   Michael Moore on August 11, 2020, which continues all civil jury trials until January 4, 2021
   at the earliest, the parties jointly request that the Court extend the remaining pre-trial
   deadlines, as set forth in this Court’s Amended Order Setting Civil Trial Date and Pretrial
   Deadlines (entered December 23, 2019, DE 73), to better align them with the earliest possible
   new trial date. The parties have complied with all deadlines that occurred prior to the entry
   of Administrative Order 2020-53, and they do not seek the reopening of any of these prior
   deadlines. The parties respectfully request the Court to re-set the remaining pre-trial deadlines
   as follows:
           Joint Pre-Trial Stipulation: November 20, 2020;
           Joint Summary of the Parties’ Motion(s) in Limine: November 20, 2020;
           Final proposed Jury Instructions and Verdict Form: December 16,2020;
           Trial Witness List indicating each witness who will testify at trial, a one-sentence
            synopsis of the testimony, and in consultation with opposing counsel, the amount of
            time needed for direct and cross examination: December 16, 2020;




   54353688;1
Case 0:19-cv-60341-MGC Document 233 Entered on FLSD Docket 08/24/2020 Page 2 of 3




            Witness Identification List for the jury, including address or place of employment:
             December 16, 2020;
            Proposed Voir Dire questions specific to the case: December 16, 2020;
            Proposed Deposition designations, cross-designations, and objections therein:
             December 16, 2020;
            Demonstrative and Summary Exhibits: 48 hours or a reasonable time in advance of
             use at trial to allow the Court time to resolve any objections.1
             The parties propose these extended deadlines so that, with the exception of the
   deadline for demonstrative and summary exhibits, each falls in advance of the earliest possible
   new trial date on the same schedule as the Court provided in the Trial Order.
             If the above pre-trial filings are keyed to that new date, the parties will use this
   additional time to work together on e.g., a set of stipulated facts, with the hope of reducing
   the number of disputes requiring judicial resolution. Using the proposed deadlines to make
   streamlined, focused decisions will conserve judicial and party resources and lead to a better,
   and better considered, presentation of each side’s position at trial.
             As noted above, the requested extensions will not cause any delay of trial and all
   parties are committed to be ready for trial on the date the Court sets. For all these reasons,
   the parties respectfully request that the Court enter a pre-trial order in the form attached.
             In the event the Court finds that a trial starting on January 4, 2021 is not practical, the
   parties would request the Court provide a new trial setting, and the parties would be happy to
   present a new schedule that is keyed off of that date.
                                S.D. FLA. L.R. 7.1 CERTIFICATION
             Pursuant to S.D. Fla. L.R. 7.1(a)(3), the parties have conferred and are jointly making
   this request.
   Dated: August 24, 2020

       By: /s/ Joshua Lipton                              By: s/ Velvel (Devin) Freedman
       Joshua Lipton (Pro Hac Vice)                       Velvel (Devin) Freedman

   1
    The Court’s Amended Order does not set forth a specific deadline for demonstrative and summary
   exhibits, but the parties respectfully request this deadline and ask the Court allow them to submit those
   exhibits reasonably in advance of their intended use at trial as opposed to all in advance of trial. This
   will allow the parties to identify demonstrative and summary exhibits that they actually intend to use
   them and allow the Court to resolve any objections.


   54353688;1                                         2
Case 0:19-cv-60341-MGC Document 233 Entered on FLSD Docket 08/24/2020 Page 3 of 3




    GIBSON, DUNN & CRUTCHER LLP                    Florida Bar No. 99762
    1050 Connecticut Avenue, N.W.                  Constantine Economides
    Washington, DC 20036-5306                      Florida Bar No. 118177
    Telephone: 202.955.8500                        ROCHE CYRULNIK FREEDMAN LLP
    Facsimile: 202.467.0539                        200 S. Biscayne Blvd., Suite 5500
    jlipton@gibsondunn.com                         Miami, FL 33131
                                                   Tel. (305) 357-3861
    Scott K. Hvidt (Pro Hac Vice)                  Email: vel@rcfllp.com
    GIBSON, DUNN & CRUTCHER LLP                    Email: ceconomides@rcfllp.com
    2001 Ross Avenue
    Dallas, Texas 75201-6911                       Shlomo Y. Hecht, P.A.
    Telephone: (214) 698-3317                      Florida Bar No. 127144
    Facsimile: (214) 571-2981                      11651 Interchange Cir S
    shvidt@gibsondunn.com                          Miramar, FL 33025
                                                   Phone: 954-861-0025
    Lawrence D. Silverman, Esq.                    Email: sam@hechtlawpa.com
    Florida Bar Number: 7160
    Email: lawrence.silverman@akerman.com          Attorneys for Plaintiffs
    Alexandra M. Mora, Esq.
    Florida Bar Number: 052368
    Email: alexandra.mora@akerman.com
    AKERMAN LLP
    Three Brickell City Centre
    98 Southeast Seventh Street
    Suite 1100
    Miami, FL 33131
    Phone: (305) 374-5600
    Fax: (305) 374-5095

    Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 24, 2020, a true and correct copy of the

   foregoing was served on all counsel of record via ECF and email.

                                                   s/ Alexandra M. Mora
                                                   Alexandra M. Mora




   54353688;1                                  3
